Citation Nr: 0637639	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  94-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 8, 1989, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William D. Mallord, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1991 rating decision of the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).  
The claim is now under the jurisdiction of the RO in 
Columbia, South Carolina.  In that decision, the RO granted a 
100 percent disability rating for PTSD and assigned an 
effective date of February 27, 1991, for that rating.  The 
veteran subsequently perfected a timely appeal regarding the 
effective date assigned in that decision.  In a September 
1992 hearing officer's decision, an effective date of April 
8, 1989, was granted for the 100 percent evaluation.  
However, because the veteran was seeking an effective date 
earlier than April 1989, the matter of entitlement to an 
earlier effective date remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a March 1996 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than April 
8, 1989, for the award of a 100 percent evaluation for PTSD.  
The veteran subsequently appealed that issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision, and to remand the veteran's 
claim for readjudication.  In an April 1997 Order, the Court 
granted the joint motion, vacated the Board's March 1996 
decision, and remanded this case to the Board for 
readjudication.

Subsequently, the Board remanded this case to seek to further 
develop evidence in April 1998, September 2003, and April 
2005.  A comprehensive and thorough recitation of the 
procedural history of this case is set out in the 
INTRODUCTION portion of the April 2005 remand.  


FINDINGS OF FACT

1.  In a January 1986 rating decision the RO assigned a 50 
percent rating for the veteran's service-connected PTSD.  The 
veteran was notified of that decision and did not perfect an 
appeal.

2.  Following the January 1986 rating decision, a letter 
dated December 27, 1989, from the veteran's then 
representative, is liberally construed to be a request for an 
increased rating for his service-connected PTSD.  

3.  In a June 1991 rating decision the RO granted a 100 
percent disability rating for PTSD and assigned an effective 
date of February 27, 1991; the veteran subsequently perfected 
a timely appeal regarding the effective date assigned in that 
decision.

4.  In a September 1992 RO hearing officer's decision an 
effective date of April 8, 1989, was granted for the 100 
percent evaluation.  

5.  Save for a VA Medical Center discharge summary noting an 
April 8, 1989 admission, the record is devoid of pertinent 
medical evidence which provides a factually ascertainable 
showing that the veteran was totally disabled due to his PTSD 
during the year prior to December 27, 1989.

6.  There is no competent evidence that between December 27, 
1988 and April 7, 1989 that the appellant's PTSD was totally 
disabling.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 8, 1989, for the assignment of a 100 percent evaluation 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.
 
In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a December 1991 
statement of the case (SOC) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in a March 2006 supplemental statement of the 
case.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  The Board notes in particular that no 
additional medical records are available from the Decatur, 
Georgia VA Medical Center.  Hence, VA has fulfilled its 
duties under the VCAA.  

In this regard, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In the instant case, a review of the record reveals that in a 
June 1991 RO decision, the veteran's rating for PTSD was 
increased from 50 to 100 percent, effective February 27, 
1991.  In a September 1992 hearing officer's decision an 
effective date of April 8, 1989 was assigned.  The veteran 
contends that the effective date should be in May 1986, 
before he was hospitalized for PTSD on April 8, 1989.  See 
June 1992 VA Form 9.

Under the version of Code 9411 for PTSD in effect during the 
time period in question, a 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the appellant was demonstrably unable to obtain or retain 
employment.  The criteria under Code 9411 for a 100 percent 
rating have each been found to be an independent bases for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows:  (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Id.

Under 38 C.F.R. § 3.157(b)(1), an informal claim may consist 
of a VA report of examination or hospitalization.  Under this 
regulatory provision, the date of the VA outpatient 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the appellant's claim for an 
increased evaluation, and to determine the date that it 
became factually ascertainable that the appellant's service-
connected PTSD increased in severity to the 100 percent 
rating.

As an initial matter, the Board points out that the appellant 
did not perfect an appeal to a January 1986 rating decision 
that assigned a 50 percent evaluation for his service-
connected PTSD.  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 2002).  

Next, looking to the date that the appellant filed a claim 
for an increased rating for his service-connected PTSD, the 
Board liberally construes a letter from the veteran's then 
representative, Disabled American Veterans, dated December 
27, 1989, as such a claim.  There is no other evidence, nor 
does the appellant contend, that a claim for an increased 
evaluation was filed any earlier than December 1989.

The essential question thus is whether it was factually 
ascertainable during the year prior to the veteran's December 
27, 1989, claim that his PTSD was 100 percent disabling.  

For this particular and specific time period in question, 
from December 27, 1988, to December 27, 1989, review of the 
voluminous evidentiary record shows that the report of 
January 1989 VA discharge summary notes that the veteran had 
been admitted for alcohol detoxification.  The veteran 
reported a long history of sobriety and steady employment.  
He sought to be discharged to seek work.  The veteran was 
determined to be competent for VA purposes, but unable to 
work.  While the diagnoses at discharge included PTSD, a 
review of the hospital course reveals no pertinent care for 
an exacerbation of PTSD symptoms, but rather the treatment 
provided centered around care for alcohol detoxification.

A February 1989 VA psychiatric examination report found 
significant social and vocational impairment secondary to 
alcohol abuse.  The examiner commented that it was impossible 
at that time to adequately evaluate the veteran's PTSD.  But 
the examiner opined that treating the veteran in a PTSD group 
was not indicated because his primary disorder was chronic 
alcohol dependency.  The veteran stated that due to a 
combination of alcohol abuse and discontinuing taking 
medications for his PTSD, he lost his job in December 1998.  
The examiner did not specifically endorse the veteran's view.  
The diagnoses at discharge included PTSD by history.

The veteran was admitted into a VA medical facility in 
Augusta, Georgia from April 8, 1989, to June 23, 1989.  
Review of the discharge summary shows that PTSD was 
diagnosed, and that the veteran was "unemployable totally 
and permanently, secondary to post traumatic stress 
disorder."  The discharge summary also referred to other VA 
medical treatment.  The Board here notes that subsequent 
efforts, most recently undertaken pursuant to the Board's 
April 2005 remand, to obtain these named records have proven 
to be unsuccessful.  Specifically, the April 2005 remand 
sought to associate records from the VA Medical Center (VAMC) 
in Decatur, Georgia for the period from January 1986 to April 
1989.  The Decatur, Georgia VAMC informed the RO in January 
2006, unfortunately, that "no records for period requested" 
were available.  

A May 1989 VA psychiatric examination report notes that due 
to problems associated with his alcoholism the veteran was 
considerably socially and vocationally impaired.  The veteran 
provided a history of not working since December 1988 due to 
depression and excessive drinking.  

Records on file also show that the veteran was admitted into 
a VA day hospital program in July 1989 following his being 
discharged in June 1989.  

The veteran was admitted into a VA medical facility from 
December 1989 to February 1990.  Review of the discharge 
summary shows that PTSD was diagnosed, and that, like in 
April 1989, the veteran was found to be unemployable totally 
and permanently due to PTSD.

Records received from the Social Security Administration 
(SSA) show that the veteran was determined by SSA to be 
disabled, from December 16, 1988, due to various 
disabilities, to include PTSD, lumbar spine degenerative 
joint disease, gastrointestinal disorders, and hearing-
related difficulties.  Evidence of the SSA award was not 
presented to VA until after April 1989.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that it 
was factually ascertainable that there was an increase in 
PTSD symptomatology during the remainder of the one-year 
period prior to December 27, 1989, which would warrant 
assignment of a 100 percent rating.  That is, between 
December 27, 1988 and April 7, 1989, there is no competent 
medical evidence that the appellant was totally disabled due 
to PTSD.  The Board finds that considerable weight must be 
given to the opinions of trained medical personnel who 
attributed a significant portion of the veteran's symptoms to 
a non service connected alcohol abuse disorder.  While it is 
true that the veteran was found unemployable prior to April 
8, 1989, the preponderance of competent evidence shows that 
this was due to symptoms attributable to alcohol abuse.  As 
those symptoms are not service connected, they are not for 
consideration.

In sum, it is not factually that between December 27, 1988 
and April 7, 1989, that a 100 percent evaluation was 
warranted for the veteran's service-connected PTSD.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence regarding any issue material to the 
determination in this matter so as to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to April 8, 1989, for 
assignment of the 100 percent rating for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


